Citation Nr: 0406158	
Decision Date: 03/09/04    Archive Date: 03/19/04

DOCKET NO.  02-10 914A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for an acquired 
psychiatric disorder, claimed as secondary to the service-
connected disabilities.

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disability.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

L. Cryan, Counsel


INTRODUCTION

The veteran had active service from September 1959 to August 
1961.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 2002 rating decision by the RO. 

The veteran testified at a personal hearing before the 
undersigned Veterans Law Judge in June 2003.

This appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify you if further 
action is required on your part.


REMAND

The veteran essentially contends that he has a current 
psychiatric disorder secondary to his service-connected 
disabilities.  In addition, the veteran also contends that 
his service-connected disabilities preclude him from 
maintaining any type of gainful employment.  

At the outset, the Board notes that the statutes governing 
assistance to claimants and the benefit of the doubt were 
recently amended with the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), now codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002).  This law eliminates the 
concept of a well-grounded claim, redefines the obligations 
of VA with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims (Court) in Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order) (holding that VA cannot 
assist in the development of a claim that is not well 
grounded).  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107.  

The regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2003).  Except 
as specifically noted, the new regulations are effective 
November 9, 2000.

In Quartuccio v. Principi, 16 Vet. App. 183 (2002), the Court 
interpreted the VCAA to require that VA has a duty to notify 
the veteran as to the laws and regulations governing his 
appeal, to provide notice as to the type of evidence 
necessary to substantiate the claim, to provide notice of the 
veteran's responsibility to provide evidence, and to provide 
notice of the actions taken by VA.  See Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  Pursuant to 38 C.F.R. 
§ 3.159(b)(1), VA must also notify a claimant to provide any 
evidence in the claimant's possession that pertains to the 
claim.

As this case is being remanded to the RO for further 
development of the record, the RO must therefore make certain 
that all necessary development and required assistance to the 
veteran per the directives of VCAA, Quartuccio and pertinent 
regulations is completed before returning the case to the 
Board.

I.  Service connection for a claimed psychiatric disability

Outpatient treatment records from 1983 note that the veteran 
took Ativan to relieve anxiety.  These records also show that 
the doctor noted anxiety from the veteran's physical 
disabilities.  

Treatment records from May 1998 note that the veteran 
complained of depression, and no anxiety.  In September 1998, 
the veteran complained of anxiety secondary to pain in his 
back.  A VA Social Worker assessed that the veteran was 
depressed, frustrated and very angry at all of his previous 
attempts to appeal his compensation for his condition.  

Treatment records from January 1999 mention that the veteran 
had anxiety secondary to back problems.  

The veteran was afforded a VA examination in July 1999 to 
evaluate his service-connected disabilities.  The examiner 
did not provide an opinion as to whether the veteran was 
unemployable due to service-connected disabilities.  Nor did 
the examiner address the veteran's complaints of anxiety.

A November 1999 VA Mental Health Clinic progress note 
indicated that the veteran felt frustrated and anxious about 
his pain in the neck and back.  The examiner noted that the 
veteran was asked to have surgery after two magnetic 
resonance imaging (MRI)'s, but he refused surgery.  Due to 
the pain, he could not do many things that he used to enjoy 
like fishing.  Xanax helped him relax and sleep better at 
night.  The VA doctor noted anxiety secondary to medical 
condition.  

An April 2000 government disability statement noted that the 
veteran had depressive anxiety.

An April 2001 VA Mental Health Clinic progress note reported 
that the veteran requested OxyContin for pain because the 
Alprazolam which he was taking made him sleepy.  The 
veteran's chief complaint was that he needed medications to 
relax.  The veteran also reported joint pain.  He indicated 
that he took Xanax and felt relaxed.  He was able to do his 
daily chores, cook and clean for himself.  He had no 
paranoia.  Psychotic symptoms were absent; he was not 
suicidal or homicidal.  His speech was unremarkable, thought 
was organized and he had no cognitive deficit.  He had no 
memory impairment and he was oriented.  The assessment was 
that the veteran was doing fairly well with medications.  

In his June 2003 personal hearing, the veteran testified that 
he was no longer taking medications because they caused him 
an inability to think straight.  He reported that he could 
not function on the medications and that he could not stay 
awake.  The veteran also testified that he did not currently 
receive any psychiatric treatment.

Finally, the Board notes that the veteran has never been 
afforded a VA examination to determine if he has a current 
psychiatric disorder manifested by anxiety and/or depression, 
and if so, whether it is likely secondary to the service-
connected back disability.  In light of the evidence of 
record, the veteran should now be afforded a VA examination 
to determine the current nature and likely etiology of the 
claimed psychiatric disorder.  In particular, the examiner 
should offer an opinion as to whether it is at least as 
likely as not that the veteran has current psychiatric 
disability secondary to his service-connected back and neck 
disabilities.  All pertinent treatment records should be 
obtained and associated with the claims file.  

II.  TDIU

Historically, the Board denied entitlement to a TDIU in a 
January 1999 decision based on a finding that the veteran's 
schedular ratings for his service-connected disabilities did 
not meet the schedular criteria set forth in 38 C.F.R. 
§ 3.340, 4.16 (2003).  At that time, the veteran's service-
connected disabilities were rated as follows:  traumatic 
arthritis of the dorsal spine, lumbar spine and sacroiliac 
area, rated as 40 percent disabling; and trichophytosis of 
both feet, rated as 10 percent disabling.  The combined 
rating was 50 percent.  

Total disability ratings for compensation based on individual 
unemployability may be assigned where the schedular rating is 
less than total, when it is found that the disabled person is 
unable to secure or follow a substantially gainful occupation 
as a result of a single service-connected disability ratable 
at 60 percent or more, or as a result of two or more 
disabilities, provided at least one disability is ratable at 
40 percent or more, and there is sufficient additional 
service-connected disability to bring the combined rating to 
70 percent or more.  38 C.F.R. §§ 3.340, 3.34l, 4.16(a) 
(2003).  Where these percentage requirements are not met, 
entitlement to the 


benefits on an extraschedular basis may be considered when 
the veteran is unable to secure and follow a substantially 
gainful occupation by reason of service-connected 
disabilities.  38 C.F.R. § 4.16(b) (2003).

In light of the criteria set forth hereinabove, the Board 
found that the veteran's claim did not satisfy the initial 
criteria necessary to support a claim for a TDIU.  More 
specifically, although the veteran had one service-connected 
disability rated as 40 percent disabling, the other service-
connected disability rating of 10 percent did not bring the 
combined rating to 70 percent or more.  

Since that time; however, the veteran's evaluations for the 
service-connected disabilities have increased.  Currently, 
the veteran's service-connected disabilities include:  
degenerative changes of the lumbar spine with left foot drop, 
currently rated as 60 percent disabling; degenerative changes 
of the thoracic spine, currently rated as 10 percent 
disabling; cervical myelopathy, currently rated as 10 percent 
disabling; and trichophytosis of the feet, currently rated as 
10 percent disabling  The total combined rating is currently 
70 percent.

The Board notes that the schedular criteria of 38 C.F.R. § 
4.16(a) (2003) are now met.  Thus, the issue is whether his 
service-connected disabilities preclude him from engaging in 
substantially gainful employment (i.e., work which is more 
than marginal, that permits the individual to earn a "living 
wage").  Moore v. Derwinski, 1 Vet. App. 356 (1991).  For the 
veteran to prevail in his claim for a total compensation 
rating based on individual unemployability, the record must 
reflect circumstances, apart from non-service-connected 
conditions, which place him in a different position than 
other veterans having a combined 60 percent compensation 
rating.  The sole fact that a claimant is unemployed or has 
difficulty obtaining employment is not enough.  A high rating 
in itself is recognition that the impairment makes it 
difficult to obtain or keep employment.  The ultimate 
question is whether the veteran, in light of his service-
connected disorders, is capable of performing the physical 
and mental acts required by employment, not whether he or 


she can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 
(1993).  Moreover, there is no statute or regulation which 
requires VA to conduct a job 
market or employability survey to determine whether a 
claimant is unemployable as a result of one or more service-
connected disabilities.  See Gary v. Brown, 7 Vet. App. 229 
(1994); see also Beaty v. Brown, 6 Vet. App. 532, 538 (1994).  

However, unemployability associated with advancing age or 
intercurrent disability may not be used as a basis for a 
total disability rating.  38 C.F.R. § 4.19 (2003).  Marginal 
employment is not to be considered substantially gainful 
employment.  Factors to be considered, however, will include 
the veteran's employment history, educational attainment and 
vocational experience.  38 C.F.R. § 4.16 (2003).  

These issues have not yet been fully addressed in this case.  
The veteran contends that the physical pain renders him 
unemployable with regard to jobs that require physical labor.  
In addition, the veteran also asserts that the medications 
taken to alleviate the pain and anxiety related to his 
service-connected disabilities render him tired and unable to 
concentrate, and therefore unable to work.  

The record does contain a March 1999 outpatient treatment 
report in which the doctor offered an opinion that the 
veteran was not employable at that time.  The doctor offered 
no rationale for his opinion.  

Other medical records show that the veteran did well with 
medications.  However, the veteran testified at his personal 
hearing in June 2003 that he no longer took medications 
because they made him tired and unable to think straight.  

In light of the foregoing, the veteran should be afforded a 
VA examination to determine the current nature and extent of 
the service-connected disabilities.  In particular, the 
examiner should determine if the veteran is taking medication 
and if so, whether it and/or the service-connected 
disabilities render him unable to secure gainful employment.



The Board also requests that, if applicable, complete medical 
records referable to a 
grant of disability benefits by the Social Security 
Administration be obtained for review in connection with the 
veteran's claim.  

Accordingly, this case is Remanded to the RO for the 
following action:

1.  The RO should take appropriate steps 
in order to obtain and associate with the 
claims file copies of all VA and/or 
private clinical records documenting 
treatment rendered the veteran for his 
service-connected disabilities not 
already of record, covering the period of 
May 2001 to the present.  

2.  The RO also should take appropriate 
steps in order to obtain and associate 
with the claims file copies of all 
records referable to a grant of 
disability benefits by the Social 
Security Administration, if applicable.  

3.  The veteran should be afforded a VA 
psychiatric examination in order to 
determine if the veteran suffers from a 
psychiatric disability secondary to the 
service-connected back, neck and foot 
disabilities.  The claims file should be 
made available for review of pertinent 
documents therein by the VA examiner.  
The examiner should elicit from the 
veteran and record a complete social and 
industrial history in connection with the 
evaluation.  The examiner should offer an 
opinion, with adequate rationale, as to 
whether it is at least as likely as not 
that the veteran suffers from current 
psychiatric disability secondary to the 
service-connected degenerative changes of 
the lumbar spine with left foot 
drop, degenerative changes thoracic 
spine, cervical myelopathy and 
trichophytosis.  

Then, the examiner should offer a medical 
opinion as to the extent to which the 
veteran's service-connected disabilities 
result in impairment in his ability to 
perform substantially gainful employment 
consistent with his level of education 
and in light of his occupational 
experience.  

4.  Following completion of the 
development requested hereinabove, the RO 
should review the veteran's claims in 
light of the VCAA, Quartuccio and 
pertinent regulations.  If any action 
taken is adverse to the veteran, he and 
his representative should be furnished 
with a supplemental statement of the case 
that contains a summary of the relevant 
evidence and a citation and discussion of 
the applicable laws and regulations.  He 
should also be afforded the opportunity 
to respond to that supplemental statement 
of the case before the claim is returned 
to the Board.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The veteran need take no action until he is 
further informed, but he may furnish additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs 


to provide expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.43 and 38.02.



	                  
_________________________________________________
	BARBARA B. COPELAND
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).


